 In the Matter of ROOKFORD METAL PRODUCTS COMPANYandUNITEDAUTOMOBILE, AIRCRAFT & AGRICULTURAL IMPLEMENT WORKERS OFAMERICA, UAW-CIOCase No. 13-R-3235-Decided March 11, 1946.Mr. James Berry,of Rockford,Ill., for the Company.Messrs. ThomasE. SullivanandEarl F.Stata, Jr.,of Rockford,111., for the Union.Margaret H. Patterson,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF TIIE CASEUpon a petition duly filed by United Automobile, Aircraft & Agri-cultural Implement Workers of America, UAW-CIO, herein calledthe Union, alleging that a question affecting commerce had arisenconcerning the representation of employees of Rockford Metal Prod-ucts Company, Rockford Illinois, herein called the Company, theNational Labor Relations Board provided for an appropriate hearingupon due notice before John R. Hill, Trial Examiner. The hearingwas held at Rockford, Illinois, on October 23, 1945. The Companyand the Union appeared and participated.All parties were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues. The Trial Exam-iner's rulings made at the hearing are free from prejudicial errorand are hereby affirmed. All parties were afforded opportunity to filebriefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF TIIE COMPANYRockford Metal Products Company is an Illinois corporation en-gaged in the manufacture of metal stamps and assemblies at its plant66 N. L.R. B., No. 71.538 ROCKFORD METAL PRODUCTS COMPANY539in Rockford, Illinois.During the year 1944, the Company purchasedraw materials valued in excess of $250,000.00, approximately 50 per-cent of which was shipped from points outside the State of Illinois.During the same period, the Company manufactured finished prod-ucts valued in excess of $500,000.00, of which approximately 50percent was shipped to points outside the State of Illinois.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDUnited Automobile, Aircraft & AgriculturalImplement Workersof Americais a labororganization,affiliated with the Congress ofIndustrialOrganizations, admittingtomembership employees ofthe Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union asthe exclusive bargaining representative of its employees until theUnion has been certified by the Board in an appropriate unit.A statement of a Board agent, introduced into evidence at thehearing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITIn accordance with the agreement of the parties, we find that allproduction and maintenance employees of the Company, includingset-up men, working foremen and watchmen, but excluding office andclerical employees, the general manager, office manager, assistantmanager, chief engineer, tool designer, superintendent, foremen, andall or any other supervisory employees with authority to hire, pro-1At the hearing, the Union submitted to the Trial Examiner93 application cards,bearing the names of 35 employees,listed on the Company's pay roll of September 20,1945.There are approximately 75 employees in the appropriate unit.The Company objected to the receipt in evidence of the Trial Examiner'sstate-ment concerning the application cards on the ground that the Company was notafforded an opportunity to examine the signatures and compare them with pay-rollsignatures,and that the Trial Examiner had not made such a comparison.The TrialExaminer overruled this objection and his ruling is hereby upheld.The submissionof cards is an administrative expedient adopted by the Board to determine whetherthe petitioner has a sufficient interest to justify further investigation by the Board.Matter of Buffalo Arms Corporation,57 N. L R B. 1560. S40DECISIONS OF NATIONAL LABOR RELATIONS BOARDmote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESThe Union requests that the Board depart from its usual practiceconcerning eligibility to vote in the election hereinafter directed, anddeclare eligible 15 specified persons who have not worked for theCompany since August 16, 1945, or a subsequent date. The Companyopposes this request.On August 7, 1945, a strike and work stoppage occurred at theCompany's plant.As a result of the Japanese surrender on August14, 1945, the Company received cancellations of its war contracts.On August 17, 1945, a regular pay day, the striking employees re-ported to the plant for their pay checks, were paid their earnings infull, and were advised orally by the Company that because of warcontracts cancellations "we do not know where we are at this time,there will be no further work for you." The employees were notgiven releases inasmuch as United States Employment Service re-strictions had been removed.On August 20, 1945, the Company anda committee of employees began negotiations to settle the strike.2On August 22, 1945, the Company and the committee reached an oralagreement providing that the Company should recall employees asneededin the order of their appearance on preferential hiring listsdrawn up by departments in which the employees had been workingprior to the work stoppage .3The agreement provided further thatif employees were needed, they were to be notified by telegram totheir last known address and that if such employees did not returnwithin 5 days thereafter,their names were to be dropped from the list.On October 10, 1945, the Company and the committee entered intoa supplemental oral agreement which provided that upon the exhaus-tion of the names on a list in a particular department, any subsequentvacancies occurring in that department should be offered to suitablyqualified employees carried on lists in other departments before thehiring of new employees. The agreement further provided that inthe eventonesuch offer was rejected by an employee, the Companywas not required to make further offers.Both the Company and0 An international representative of the Union attended these meetings but the Unionagrees with the Company's statement that at no time did the Company grant recogni-tion to the Union as the bargaining representative of the employees.The internationalrepresentative was present merely in an advisory capacity.9 The sequence of names on the various lists was based primarily on skill and ability,but also took into consideration length of service with the Company.The record in-dicates that the Company previously had followed no system of seniority as such. ROCKFORD METAL PRODUCTS COMPANYS41the Union concede that the provisions of the supplementalagreementwere not retroactive and therefore would not apply to employees whowere recalled, prior to October 10, under the first agreement ofAugust 22, whichagreementrestricted recalls to the department inwhich an employee had previously been employed.Fifteen persons, whose names appear on thelistsof four depart-ments, are in dispute. The Company contends that thesepersonshave either been recalled and later discharged, offered jobs whichthey refused, or that there is no reasonable expectancy of suitablework becoming available for them forsome timeto come and thattherefore, such persons cannot be considered as temporarily laid offfor the purpose of voting in the election.Two of the employees4 in question worked in the Polishing Depart-ment.Both were called back to their old jobs during the last weekin August 1945, and were laid off on the completion of their work onSeptember 11, 1945.Both are presently working at other manufac-turing concerns. The Union does not press its claim with respect tothese employeesand leavesthe question of their eligibility to theBoard. It appears that the Company has fulfilled its commitmentsunder the August 22 agreement by recalling these employees to theirformer jobs. The Union does not dispute the Company's contentionthat it does not anticipate the occurrence of vacancies that could befilled by these employees.We find that the employment of thesepersons terminated prior to the hearing. They will, therefore, beineligible to vote in the election unless they have been rehired priorto theissuanceof our Direction herein.Olan Adenwas amember of the employee committee and as suchitwasunderstood that he would be accorded special considerationdirected at continuing his employment with the Companyas long aspossible.He had been an employee in the Assembly Department,was recalled to his former job on August 24, 1945, and was laid offwhen the work was completed.5 Subsequently, the Company offeredthis employee two jobs in other departments which he refused. TheUnion contends that Aden should be declared temporarily laid off,and therefore eligible to vote, because he was unable to perform onejob offered on account of lameness, and the other because he lackedexperience as a punch-press man. The Company offered to prove byits records that Aden had had experience at the punch press. Inview of these facts, it appears that the Company diligently attemptedto find a suitable job for Aden when his own job ceased to exist, andproperly droppedhis namefrom the list in accordance with the'Douglas Barris and Lee Burns.The Assembly Department was a new department set up as a result of war con-tracts.The peacetime operations of the Company do not require an assembly de-partment,nor does the Company anticipate that it will have any use in the future forsuch a department. 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDterms of the August 22 agreement.We, therefore, find that Aden'semployment was terminated.Two other employees6 in the Assembly Department were recalledto their old jobs on August 27 and on September 9 were laid off forthe reason that there was no more work for them to do in that depart-ment. The Company testified that its personnel office had communi-cated with one of these employees on the morning of the hearing andoffered her a job for which she was qualified, but that the employeerefused the job. The Union stated that it did not believe the em-ployee had refused the job but offered no evidence in support of thisbelief.In view of the fact that both these employees were recalledto their old jobs, pursuant to the August 22 agreement and were dis-charged prior to the October 10 supplementary agreement which,it is admitted, was not retroactive, it appears that these employeesmust be considered permanently discharged and we so find.Seven other employees' in the Assembly Department had not beenoffered employment under either agreement as of the time of thehearing, 5 months ago. The Company asserted that it did not thenanticipate enough business in the next 30 to 100 days to warrant theexpectation that jobs would be available for the 7 in question. TheUnion contends that these 7 persons should be considered eligible sincethey are still carried on the Assembly Department list and are there-fore entitled to offers of employment in other departments and that, infact, new employees have been called for jobs in other departmentswhich these Assembly employees might have performed. The Unionoffers no proof in support of this last contention which the Companyvigorously denies.Under these circumstances, we conclude that theseindividuals do not now enjoy any substantial expectancy of reemploy-ment solely by virtue of the fact that their names still appear on thelists."We hold that they are ineligible to vote unless they qualifyunder our usual rule concerning eligibility.The Company employed two set-up men9 in the Press Department.Because of curtailed operations in that department, no vacanciesexisted for these two set-up men, who accordingly were offered jobsas press operators.Both men refused such employment and thereis evidence that they are now employed elsewhere. The Union con-tends that these men should be declared eligible because of theirseniority status and because of the fact that the jobs offered them were6Louise Johnson and Eleanor Bibbins+Mary Flannery,Rose Spates,GenevieveHyde,ElizabethDent,Marie Jefferson,Margaret Hill, and Elizabeth Trapp.s The mere presence of their names on a seniority list, absent a reasonable ex-pectancy of future employment,does not render such persons eligible.Archer-DanielsMidlandCo.,27 N. L. R. B. 1310.9 Robert Kirby and Joseph Chrzonowski. ROCKFORDMETAL PRODUCTSCOMPANY543at a lower base rate of pay. The Company states that the jobs offeredcarried piece-rate opportunities and that it had no expectation ofsuitable vacancies identical in grade with the jobs these men hadoriginally held.In view of the fact that other jobs were offeredthese set-up men and that no reasonable expectancy exists as to othersuitable openings, the men cannot be considered temporarily laid offand we find them ineligible to vote in the election.The last employee in dispute10 was an inspector in the Press De-partment who had formerly worked in the Assembly Department.On September 17, he was offered a job as a press operator which herefused, saying that he was employed elsewhere. The Union takesno real stand with respect to this employee and leaves the questionof eligibility to the Board. In view of the fact that the AssemblyDepartment is completely shut down and that the (Company's state-ment is not disputed that it has no position for an inspector in thePress Department, we find this employee permanently discharged andineligible to vote in the election.The Company requests that, in view of the termination of the war,29 of its employees in the armed forces be allowed the opportunity tocast ballots by mail in any election ordered by the Board. The Unionagrees that these employees should be permitted to vote but only ifthey present themselves at the polls.Since the facts in the instant'case are substantially the same as those inSouthwest PennsylvaniaPipe Lines,11we will order the mail balloting of the Company's em-ployees in the armed forces who fall within the appropriate unitsubject to the limitations hereinafter mentioned.We shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.The Regional Director shall mail ballots to employees within theappropriate unit on military leave,providedone or more of the par-ties hereto, within seven (7) days after the receipt of the Directionof Election, files with the Regional Director a list containing thenames, most recent addresses, and work classification of such employ-ees.The Regional Director shall open and count such ballots cast bymail by employees on military leave,providedsuch ballots are re-turned to and received by the Regional Director within (30) thirty10Maurice Gorman1164 N. L R B. 1384. It appears from the record of the instant proceedings thatthe number of service men formerly in the Company's employ constitute approximately30 percent of its normal peacetime complement. DECISIONS OF NATIONALLABOR RELATIONS BOARDdays from the date they were mailed to such employees from theRegional Director.12DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Rockford MetalProducts Company, Rockford, Illinois, an election by secret ballotshall be conducted as early as possible, but not later than forty-five(45) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Thirteenth Region, act-ing in this matter as agent for the National Labor Relations Board,and subject to Article III, Sections 10 and 11, of said Rules and Regu-lations, among employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, to determine whether or notthey desire to be represented by United Automobile, Aircraft & Agri-cultural ImplementWorkers of America, UAW-CIO, for the pur-poses of collective bargaining.12A free interchange between theinterested parties of information on the addressesand work categoriesof the employees to bevotedby mail will be necessary in ordertoavoid challengesand post-electionobjections.Accordingly,the Board will makeavailableto all interested partiesany information of this nature furnished it by anyother party. In the event thatthe parties should send the absentee voters informa-tion or literature bearing directlyor indirectly on the pending election,copies of allsuch documentsshould besimultaneously filed with the Regional Office for inspectionby or transmittal to the otherparties.However,acceptance or transmittal of suchliteratureby the Board's offices is not to be construed as conferring immunity on thefiling partyin the event that objectionsare later interposed concerning its contents.The usualprinciples will apply.